                  IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

RONALD SATISH EMRIT,                )   CIVIL NO. 18-00436 HG-RLP
                                    )
            Plaintiff,              )
                                    )
      vs.
                                    )
SAINT ROSE DE LIMA HOSPITAL, )
                                    )
            Defendant.              )
___________________________________ )

  ORDER ADOPTING MAGISTRATE JUDGE’S FINDINGS AND RECOMMENDATION
    THAT THE DISTRICT COURT GRANT PLAINTIFF’S APPLICATION TO
    PROCEED WITHOUT PREPAYING FEES AND DISMISS THE COMPLAINT
                  WITHOUT PREJUDICE (ECF NO. 6)

      Findings and Recommendation having been filed and served on

all parties on November 19, 2018, and no objections having been

filed by any party,

      IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to Title

28, United States Code, Section 636(b)(1)(C) and Local Rule 74.2,

the "Findings and Recommendation That the District Court Grant

Plaintiff’s Application to Proceed Without Prepaying Fees and

Dismiss the Complaint Without Prejudice" (ECF No. 6) are adopted

as the opinion and order of this Court.

      IT IS SO ORDERED.

      DATED: December 31, 2018, Honolulu, Hawaii.
